Citation Nr: 1536942	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an increased rating for panic disorder with agoraphobia evaluated as 70 percent disabling prior to January 14, 2015 and beginning May 1, 2015.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a rating higher than 70 percent for his service connected panic disorder with agoraphobia.  

In March 2015, the Board granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) and remanded the claim for an increased rating for panic disorder with agoraphobia.  

A May 2015 rating decision granted a temporary evaluation of 100 percent effective January 14, 2015 due to hospitalization.  The current 70 percent evaluation was reassigned on May 1, 2015.  


FINDING OF FACT

For the periods prior to January 14, 2015 and from May 1, 2015, the Veteran's panic disorder with agoraphobia was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood; total social impairment was not demonstrated. 


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 70 percent for panic disorder with agoraphobia prior to January 14, 2015 have not been met for any portion of this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9412 (2015).  

2.  The criteria for a disability rating in excess of 70 percent for panic disorder with agoraphobia from May 1, 2015 have not been met for any portion of this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Code 9412.  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided with complete VCAA notification in an April 2012 letter that contained all the information required by Vazquez-Flores and Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has also been met.  All VA treatment records have been obtained, as requested by the March 2015 remand.  This remand also requested than an attempt be made to obtain all mental health treatment records from the Veteran's periods of incarcerations.  He was contacted by letter in March 2015 but did not reply or return the authorizations forms that would have enabled VA to obtain the mental health records from his incarcerations on his behalf, and he did not submit these records on his own.  Although other mail was returned during this period, this March 2015 letter was not, and a review of the record indicates that it was mailed to the address that had recently been provided by the Veteran.  Therefore, the Board finds that the development requested by the March 2015 remand has been completed to the extent that is possible.  Records from the Social Security Administration (SSA) have been obtained.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the 70 percent rating assigned for his panic disorder with agoraphobia is inadequate.  He believes that this disability is productive of total occupational and social impairment.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's panic disorder with agoraphobia is evaluated under the General Rating Formula for Mental Disorders. 

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The current 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9412.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.

Similarly, the Federal Circuit has held that a Veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The record shows that entitlement to service connection for an anxiety disorder was granted in a March 2009 rating decision, which assigned a 30 percent disability rating.  A February 2010 rating decision increased the evaluation to the current 70 percent.  The Veteran submitted his current claim in April 2012.  The June 2012 rating decision on appeal changed the diagnosis of the Veteran's disability to panic disorder with agoraphobia, but confirmed the 70 percent rating.  

The evidence includes the report of May 2012 VA general medical and mental health examinations.  The claims folder was reviewed by the examiner.  The Veteran's symptoms included anxiety; near-continuous panic or depression that affected his ability to function independently, appropriately and effectively; mild memory loss; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Veteran reported that he had last worked in 2009 as a cook and had quit due to a back disability.  He added; however, that he had always had trouble getting along with supervisors and hadd frequently been fired.  He was divorced and lived in a VA homeless facility.  At that facility he spent his days attending group meetings and helping to clean.  He described his level of social satisfaction as 3/10 and his satisfaction with being the father of four children as 6/10.  

He had been told by others that he experienced occasional blackout in public when he would exhibit unusual behaviors such as hiding and shouting.  However, the examiner did not recognize any distinct concerns related to judgment or abstract thinking.  There seemed to be no overt abnormalities of conduct or mood disturbance, and the Veteran seemed to be adequately groomed and without apparent concerns related to hygiene.  The diagnosis was panic disorder with agoraphobia, which the examiner opined was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The score on the Global Assessment of Functioning (GAF) was 52.  

The Veteran was seen for individual outpatient psychotherapy appointments in July 2012, August 2012 and October 2012.  He reported no significant change in his symptoms.  He continued to experience frequent panic attacks, especially around people or when driving.  He also had chronic sleep problems, hypervigilance, and social avoidance.  He restricted his contact with others, as he felt paranoid and threatened in public settings.  He did not attend social activities offered by VA and sometimes skipped eating in the dining hall.  The Veteran reported having one friend, and being with him reduced the severity of his panic attacks.  He also attended aftercare groups but would leave if there were too many people.  The Veteran was oriented, and his mood was mildly to moderately anxious and depressed.  His speech was normal, and there was no suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations, and his insight and judgment were good.  In October 2012, the examiner stated that as the Veteran was functioning only marginally due to his severe stress and panic around other people, he was not capable of maintaining employment. 

In an August 2013 social work consultation, the Veteran reported being stressed due to legal issues.  He had one close friend, as well as weekly contact with his children.  His last dating relationship had ended a year earlier due to his girlfriend's drug use.  On mental status examination, the Veteran was oriented.  He had increased latency of speech, and a depressed mood.  Auditory hallucinations were reported, as well as possible delusions.  He did not have any suicidal or violent ideations.  The Veteran's insight was limited and judgment impaired.  The diagnoses included anxiety disorder and panic disorder, and the GAF score was 45.  

A September 2013 VA treatment note states that the Veteran had moved to get away from his girlfriend, who he says kept sending him to jail for no reason.  He was undergoing treatment for abuse of narcotics and was on probation for selling them.  He saw his family every two months.  The assessment was post-traumatic stress disorder (PTSD), a major depressive disorder; opiate dependence, and poly substance abuse.  The GAF score was 50.  

Treatment reports dated in October 2013 and December 2013 show that the Veteran had been going to PTSD and anger management groups, and that his anger was under better control.  He attended meetings three times a week.  He slept three to four hours per night and one hour during the day.  His energy and motivation were "okay."  He denied any current stress, but continued to avoid crowds.  He was sober and had contact with his sponsor daily.  He was alert and oriented, had an okay mood with good eye contact, normal speech, and good hygiene and grooming.  Thought process was normal with no psychosis and no suicidal or homicidal ideations.  His behavior was organized and his memory appeared intact.  

The Veteran participated in group therapy for the treatment of perpetrators of domestic violence.  

At a February 2014 meeting of the Domestic Violence Treatment Group, the Veteran was alert and oriented, and his mood and affect were congruent.  His hygiene and grooming were good, his thought process logical, linear, and appropriate.  There were no suicidal or homicidal ideations, and his behavior was organized and cooperative.  He actively participated in the group and was supportive of others.  

A January 12, 2015 treatment note shows that the Veteran had recently finished an 11 month incarceration for domestic violence.  He had four adult children who he stated he was in touch with before jail; but he had not talked to them since.  He was in touch with a sister.  He was seeking treatment to work toward sobriety.  

A January 14, 2015 social worker note obtained at the Veteran's admission to the hospital shows that he had recently been released from prison and had been living in a hotel since that time.  He had been depressed, feeling hopeless, and had low energy and anxiety.  Other symptoms included nightmares, intrusive thoughts and panic attacks.  The GAF score was 30.  

The Veteran was discharged from the VA hospital in April 2015.  The discharge summary states that he had been admitted to address his alcohol and cocaine use disorder, and that he was being discharged after having reached maximum benefits.  He did not have suicidal or homicidal ideation. 

The Veteran returned to the Domestic Violence Treatment Group in June 2015.  He was alert and oriented, and his mood and affect congruent.  His hygiene and grooming were good, and his thought process logical, linear, and appropriate.  There was no suicidal or homicidal ideation, and his behavior was organized and cooperative.  He actively participated, was supportive of his peers, and provided feedback.  

The Board notes that as TDIU has been awarded, the evidence supports a finding that panic disorder with agoraphobia is productive of total occupational impairment.  However, the 100 percent rating also requires that the Veteran have total social impairment.  

The Veteran has symptoms that include anxiety and depression.  He does not have gross impairment in his thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  He was recently incarcerated for domestic violence, but treatment records show that he consistently denies suicidal and homicidal ideations and is not a persistent danger of hurting himself or others.  The Veteran remains able to perform activities of daily living and maintain his hygiene, he is oriented, and does not have memory loss of such severity he is unable to remember his name or names of family members.  

The Veteran's most disabling symptom appears to be his ongoing panic attacks, which occur when he is in public or around large groups of people.  However, the evidence shows that the Veteran has an ongoing friendship and maintains contact with his adult children.  He also had a girlfriend until he broke off this relationship for reasons unrelated to his panic disorder.  While the Veteran has at times been uncooperative in his group therapy treatment, other records show that he participates and his supportive of others.  These symptoms are not indicative of total social impairment.  

The Veteran's GAF scores during this period generally ranged from 45 to the 50s.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2015).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Although the examples provided for the 41 to 50 range include "no friends", the evidence clearly establishes that the Veteran has a friend.  Otherwise, the scores are consistent with a level of impairment that is less than total.  He had a GAF score of 30 on January 14, 2015, but a temporary total rating is already effective as of that date.  

In summary, the evidence demonstrates that the Veteran has not had the listed symptoms that are examples of those warranting a 100 percent rating and he has not had total social impairment for any portion of the appeal period.  Hence, he has not had symptoms equivalent to those listed in the criteria for that rating.  As such, the preponderance of the evidence is against the grant of a schedular 100 percent rating.

Extrashedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); see Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

The schedular evaluation in this case adequately describe the Veteran's symptoms.  The criteria contemplate all social and occupational impairment, whether or not resulting from symptoms listed in the General Formula.  Mauerhan v. Principi, at 443.  There is no reported impairment other than that which is social and occupational.  The evidence does not suggest an exceptional or unusual disability picture.  Accordingly, the first Thun element has not been met, and referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to a disability rating in excess of 70 percent for panic disorder with agoraphobia prior to January 14, 2015 or on or after May 1, 2015 is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


